IN RE: Gore, Brent S.; — Defendant(s); Applying for Writ of Certiorari and/or Review; Parish of Concordia 7th Judicial District Court Div. “A” Number 33,118; to the Court of Appeal, Third Circuit, Number CA97-549
Writ granted. The decision of the court of appeal affirming an award of attorney fees against defendant, Brent Gore, is reversed. La. Code Evid. art. 510G does not authorize the imposition of sanctions against a party defendant represented by counsel, even when the party defendant happens to be a lawyer.
KIMBALL, J. not on panel.